IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                           SEPTEMBER 1997 SESSION
                                                       FILED
                                                        October 8, 1997

                                                       Cecil Crowson, Jr.
STATE OF TENNESSEE,                  )                 Appellate C ourt Clerk
                                     )    NO. 02C01-9612-CC-00461
      Appellee,                      )
                                     )    BENTON COUNTY
VS.                                  )
                                     )    HON. JULIAN P. GUINN, JUDGE
LESTER LEE DOYLE,                    )
                                     )    (DUI 2nd, DORL)
                                     )
      Appellant.                     )




FOR THE APPELLANT:                        FOR THE APPELLEE:

GUY T. WILKINSON                          JOHN KNOX WALKUP
District Public Defender                  Attorney General and Reporter
24th Judicial District
117 Forrest Avenue North                  JANIS L. TURNER
P. O. Box 663                             Assistant Attorney General
Camden, TN 38320                          Criminal Justice Division
                                          450 James Robertson Parkway
                                          Nashville, TN 37243-0493

                                          G. ROBERT RADFORD
                                          District Attorney General

                                          TODD A. ROSE
                                          Assistant District Attorney General
                                          P. O. Box 94
                                          Paris, TN 38242




OPINION FILED:



AFFIRMED PURSUANT TO RULE 20


JOE G. RILEY,
JUDGE
                                     OPINION

       The defendant, Lester Lee Doyle, was convicted by a Benton County jury of

driving under the influence of an intoxicant, second offense, and driving on a revoked

license. The sole issue presented on appeal is whether the evidence adduced at trial

is sufficient to support the jury’s verdict. We affirm the conviction.

       On November 14, 1995, at about 11:00 p.m., the arresting officer observed

defendant cross the highway center line two times and run off the road once. The

officer stopped the defendant. Defendant had a strong odor of alcohol about him and

was unable to properly perform the field sobriety tests. Two other officers testified

that defendant was drunk. Defendant refused the breathalyser test. The revoked

status of his driver’s license was stipulated.

       Defendant admitted to having three beers, but said that he was not impaired.

Defendant testified that his weaving was probably due to a low tire, and he felt he had

passed the field sobriety tests. The wrecker driver who towed the car said he had not

noticed whether the tire was flat before he towed it, but he noticed the tire was flat the

next morning.

       After thoroughly reviewing the record, the briefs, and the law governing the

issue presented by the defendant, we conclude that the evidence is sufficient to

support the finding by the trier of fact of guilt beyond a reasonable doubt and that no

error of law requiring a reversal of the judgment is apparent. Accordingly, pursuant

to Rule 20 of the Tennessee Court of Criminal Appeals, we affirm the judgment of

the trial court.




                                                          JOE G. RILEY, JUDGE

CONCUR:



JOE B. JONES, PRESIDING JUDGE



DAVID H. WELLES, JUDGE




                                            2